Citation Nr: 0327349	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  95-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, L4-L5, L5-S1, with left 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1985, with subsequent reserve service in the Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in part denied 
service connection for a neck condition.  This matter further 
comes before the Board from a November 1996 decision in which 
the RO granted service connection for degenerative disc 
disease, L4-5, L5-S1, with left radiculopathy, and assigned a 
10 percent rating effective from July 12, 1995.  In March 
1997 the veteran claims folder was transferred from the 
Providence RO to the Boston RO.  By a January 2000 rating 
action, the RO granted a 20 percent rating for degenerative 
disc disease, L4-5, L5-S1, with left radiculopathy, effective 
from July 12, 1995.  The veteran has continued her appeal.

The Board remanded the matter to the RO in March 2001in order 
to, inter alia, obtain further treatment records and schedule 
the veteran for a VA examination.

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  This describes the present 
case with regard to the degenerative disc disease, L4-5, L5- 
S1, with left radiculopathy, issue on appeal.  

REMAND

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

As noted in the introductory section, the March 2001 Board 
remand directed that the veteran be afforded a VA orthopedic 
and neurological examination in order to ascertain the nature 
and severity of her service-connected low back disability, as 
well as the nature and probable etiology of her cervical 
disability.  In this regard, the veteran underwent a VA 
examination in May 2003.  However, the examination was 
insufficient in that it failed to fully comply with the 
remand in regards to the above-described guidance provided by 
the Court in DeLuca.  The examiner also failed to indicate 
the frequency and severity of attacks of the veteran's 
intervertebral disc syndrome (degenerative disc disease), as 
was directed by the March 2001 Board remand.    

In this regard, the RO recognized the insufficiency of the 
examination report and scheduled the veteran for another 
examination in June 2003, for which the record reflects the 
veteran failed to report.  38 C.F.R. § 3.655(b) states 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied".  In this instance, however, it appears as 
though the veteran was not informed of the June 2003 VA 
examination.  The record contains a letter to the veteran 
dated May 2, 2003, informing him of the May 23, 2003 VA 
examination.  However, the record contains no such letter 
informing him of the June 2003 VA examination.  Given the 
foregoing, the Board is unable to conclude that the veteran 
was informed of the June 2003 VA examination.      

The Board also notes that VA has amended its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  

The March 2001 remand directed the VA examiner to render an 
etiological opinion regarding the veteran's cervical spine 
condition.  The Board finds the examiner's opinion in the 
examination report to be unclear.  The examiner stated that 
in the absence of any ongoing evidence of neck problems for 
many years following her discharge from the military, it was 
as likely as not that there was no relationship between the 
motor vehicle accident in service and her present cervical 
problem.  The "as likely as not" language used by the 
examiner is tempered by the preceding statement noting the 
long gap in time after discharge before the record reflects 
complaints by the veteran of neck pain.  Therefore, The Board 
finds that it is necessary to obtain a more definitive 
etiological opinion regarding the veteran's cervical spine 
condition.      

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination and a VA neurological 
examination in order to ascertain the 
nature and severity of her service 
connected low back disability.  All signs 
and symptoms of his low back disability 
should be described in detail.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
should also indicate the frequency and 
severity of attacks of the veteran's 
intervertebral disc syndrome 
(degenerative disc disease).  With regard 
to the veteran's cervical spine 
condition, the examiner is directed to 
render an opinion specifically as to 
whether it is at least as likely as not 
that any current cervical spine 
disability is related to her active 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

 3.  The RO is to send the veteran a 
letter informing her of the date, time, 
and place of the VA examination.  The 
letter should also inform the veteran of 
the consequences of failing to report for 
the examination without good cause.  The 
RO should associate a copy of this letter 
with the veteran's claims folder.    

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



